19 A.3d 180 (2011)
301 Conn. 912
STATE of Connecticut
v.
Alan W. GOLDER.
Not in source
Supreme Court of Connecticut.
Decided May 19, 2011.
Alice Osedach, assistant public defender, in support of the petition.
Marjorie Allen Dauster, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 127 Conn.App. 181, 14 A.3d 399 (2011), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.